Citation Nr: 1710678	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  04-44 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder secondary to migraine headaches.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran had active service from August 1981 to August 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the VA RO in San Juan, Puerto Rico. 

Although the Board issued a decision in January 2010 which denied the Veteran's claims, he appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued a Memorandum Decision ordering that the Board's decision be vacated and remanded for further appellate review.  In May 2012, the Board remanded the case for additional VA examinations and opinions.  Unfortunately the development was inadequate, and the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claims on appeal. 

With regard to the Veteran's claim for service connection for migraine headaches, this issue was remanded by the Board in May 2012 in order to obtain a VA opinion pertaining to the etiology of the Veteran's claimed headaches.  In September 2015, the Veteran underwent a VA headaches examination, at which the examiner determined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner noted that the military record is silent or simply not present for headaches and traumatic brain injury (TBI) during active service from August 12, 1981, to August 12, 1984.  This does not comply with the directions from the Court. 


With regard to the Veteran's claim for service connection for an acquired psychiatric disability, to include depressive disorder secondary to migraine headaches, this issue was also remanded by the Board in May 2012 in order to obtain a VA opinion pertaining to the etiology of the Veteran's claimed acquired psychiatric disability.  In September 2015, the Veteran underwent a VA examination, at which the examiner diagnosed the Veteran with insomnia disorder and determined that the Veteran does not currently have symptoms that would meet the Diagnostic and Statistical Manual of Mental Disorder, Fifth Edition (DSM-5) criteria for a diagnosis of depressive disorder.  While the examiner determined that the Veteran does not currently meet the criteria for a diagnosis of depressive disorder, he failed to discuss the fact that the claims file already contains diagnoses of depressive disorder and various other psychiatric disabilities during the course of this appeal, to include a diagnosis of depressive disorder, not otherwise specified at a March 2004 VA examination.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).   

Finally, the AOJ should take this opportunity to obtain any outstanding VA treatment records that have not been associated with the claims file.  The most recent supplemental statement of the case referenced review of VA records from 2000 to 2015, yet only records until May 2008 are actually present in the file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all available treatment records from the VA Caribbean Healthcare System (and associated outpatient clinics) from July 2008 to the present.

2. 
ONLY AFTER obtaining the above VA records, then return the claims file to the VA examiner who conducted the September 2015 VA headaches examination so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by another VA examiner.  

The 2004 VA examiner diagnosed posttraumatic headaches, but did not opine whether these were due to the Veteran's alleged history of in-service head injury or his history of post-service head injury.

In rendering any opinions, the examiner is advised that a lack of related in-service complaints is not sufficient to serve as the only rationale for a negative opinion on this matter.  The examiner should consider and discuss in-service and post-service medical evidence, as well as the Veteran's lay statements, in rendering any opinions.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current headache disorder had its onset during service or is otherwise causally related to the Veteran's period of active military service, to include any symptomatology, incident, or event therein. The examiner should provide a complete rationale for any opinions provided.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If additional examination is needed to render the above-requested opinion, such should be provided.

3. ONLY AFTER obtaining the above VA records, then return the claims file to the VA examiner who conducted the September 2015 VA mental disorder examination so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by another VA examiner.  

The evidence shows prior diagnoses of depression, anxiety disorder, PTSD, and schizophrenia.  

The examiner should consider the Veteran's alleged history of in-service head injury, as well as his history of post-service head and work injuries.

The examiner should be asked to respond to the following:

a. Provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disability or any psychiatric disability diagnosed throughout the course of this appeal (dating back to 2003) had its onset during active military service or is otherwise causally related to his period of active service, to include any symptomatology, incident, or event therein.  

b. If the answer to the above is in the negative, provide an opinion based on review of the record on whether it is at least as likely as not that a current psychiatric disability or any psychiatric disability diagnosed throughout the course of this appeal (dating back to 2003) was caused or aggravated (i.e., permanently worsened) by the Veteran's headache disorder.

The examiner should provide a complete rationale for any opinions provided.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the examiner concludes that the Veteran's psychiatric disorder has been aggravated by his migraine headaches, the examiner should attempt to identify the baseline level of seventy of the migraine headaches before the onset of aggravation.

If additional examination is needed to render the above-requested opinion, such should be provided.

4. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




